Title: From George Washington to the Inhabitants of Georgetown, South Carolina, 30 April 1791
From: Washington, George
To: Inhabitants of Georgetown, South Carolina



Gentlemen,
[Georgetown, S.C., 30 April 1791]

I receive your congratulations on my arrival in South Carolina with real pleasure, and I confess my obligation to your affectionate regard with sincere gratitude.
While the calamities, to which you were exposed during the war, excited all my sympathy, the gallantry and firmness, with which they were encountered, obtained my entire esteem. To your fortitude in those trying scenes our country is much indebted for the happy and honorable issue of the contest—From the milder virtues, that characterise your conduct in peace our equal government will derive those aids, which may render its operations extensively beneficial.
That your participation of every national advantage, and your prosperity in private life, may be amply proportioned to your past services and sufferings is my sincere and fervent wish.

Go: Washington

